COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     NATHAN SHAWN TEDFORD,                                  §
                     Appellant,                             §                 No. 08-21-00004-CR
     v.                                                     §                    Appeal from the
     THE STATE OF TEXAS,                                    §                  104th District Court
                     Appellee.                              §               of Taylor County, Texas1

                                                            §                     (TC# 22804B)

                                                            §


                                                JUDGMENT

           The Court has considered this cause on the record and concludes the appeal should be

dismissed. We therefore dismiss the appeal. We further order this decision be certified below for

observance.

           IT IS SO ORDERED THIS 24TH DAY OF FEBRUARY, 2021.


                                                       YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3.